I N       T H E             C O U R T O F A P P E A L S
                                                                                A T      N A S H V I L L E


                                                                                                                                             FILED
                                                                                                                                                 February 5, 1999

G L E N D A           W R I G H T       B E N N I N G ,                                   )                 D A V I D S O N              C I RCecilT W. Crowson
                                                                                                                                               C U I
                                                                                          )                 C . A . N O .                0 Appellate0 Court- Clerk 8
                                                                                                                                           1 A 0 1 - 9 8 5 - C V 0 0 2 3
                                                                                          )
                        P l a i n t i f f - A p p e l l a n t                             )
                                                                                          )
v s .                                                                                     )
                                                                                          )                 H O N . M A R I E T T A                   M .     S H I P L E Y
                                                                                          )                 J U D G E
                                                                                          )
J A M E S         R U S S E L L         B E N N I N G ,                                   )
                                                                                          )
                          D e f e n d a n t - A p p e l l e e                             )                 A F F I R M E D              A N D    R E M A N D E D




E .     L .       E D W A R D S ,         I I I ,      N a s h v i l l e ,                    f o r         A p p e l l a n t .


J E F F R E Y     L .   L E V Y ,   B r u c e ,                                       W e a t h e r s ,                  C o r l e y ,            D u g h m a n           &       L y l e ,
N a s h v i l l e , f o r A p p e l l e e .




                                                                            O         P   I     N      I      O      N


                                                                                                                                                          M c M u r r a y ,       J .


               I n       t h i s       d i v o r c e            c a s e ,             G l e n d a           B e n n i n g               ( w i f e )         c h a l l e n g e s         t h e

t r i a l            c o u r t ' s       a w a r d        o f       p e r m a n e n t                  a l i m o n y              t o       J a m e s         B e n n i n g       ( h u s -

b a n d ) .             A f t e r      t h e    w i f e         f i l e d             f o r    d i v o r c e              a n d     t h e        p a r t i e s      s e p a r a t e d ,

t h e         h u s b a n d         m o v e d       i n t o        t h e          s a m e           a p a r t m e n t              w i t h        o n e       J a y l e n e       D e e n .

O n     a p p e a l ,          t h e       w i f e      a r g u e s               t h a t           t h e         t r i a l        c o u r t          e r r e d     i n       f i n d i n g
t h a t     t h e         s t a t u t o r y              p r e s u m p t i o n                f o u n d            a t      T . C . A . § 3 6 - 5 - 1 0 1 ( a ) ( 3 )                                    h a d

b e e n     r e b u t t e d               b y      t h e         e v i d e n c e          p r e s e n t e d                      b y         t h e      h u s b a n d .                W e     a f f i r m

t h e     j u d g m e n t               o f      t h e       t r i a l         c o u r t .



            T h e             p a r t i e s         w e r e          m a r r i e d            o n          N o v e m b e r                   2 7 ,       1 9 8 2 .                 S o m e t i m e         i n

1 9 8 3 ,         t h e          h u s b a n d           b e g a n           s u f f e r i n g                f r o m              a          d e b i l i t a t i n g                  c o n d i t i o n

k n o w n      a s         c h r o n i c           p h l e b i t i s .                  A t         s o m e         p o i n t                i n      t i m e         d u r i n g        t h e         m i d -

1 9 8 0 s ,           n o t            p r e c i s e l y              r e v e a l e d                b y           t h e           r e c o r d ,                t h e         h u s b a n d              w a s

d e c l a r e d                o n e          h u n d r e d           p e r c e n t              d i s a b l e d                       b y           t h e          S o c i a l          S e c u r i t y

A d m i n i s t r a t i o n .



            T h e          h u s b a n d           i s       a      g r a p h i c             a r t i s t .                  S t a r t i n g                 i n        1 9 8 9 ,        h e         b e g a n

p a i n t i n g               " f i r s t - d a y                c o v e r s "           f o r             s t a m p             c o l l e c t o r s .                         A       f i r s t - d a y

c o v e r         i s           e s s e n t i a l l y                 a n       e n v e l o p e                    u p o n               w h i c h              c o l l e c t o r s                  p l a c e

s t a m p s ,             t y p i c a l l y              t h o s e           s t a m p s             w h i c h              h a v e                b e e n          r e l e a s e d            o n       t h e

f i r s t         d a y         o f       t h e i r         p u b l i c a t i o n .                         T h e          h u s b a n d                 t e s t i f i e d               t h a t         h i s

p h y s i c a l               c o n d i t i o n            h a s      m a d e      i t          i m p o s s i b l e                       f o r         h i m         t o     p a i n t        f i r s t -

d a y     c o v e r s             s i n c e        A p r i l          o f      1 9 9 7 .



            O n         J u l y         8 ,      1 9 9 7 ,          t h e      w i f e          f i l e d            a       c o m p l a i n t                      f o r     d i v o r c e .              I n

A u g u s t ,           t h e          h u s b a n d             m o v e d      o u t          o f         t h e         m a r i t a l                 r e s i d e n c e               a n d         b e g a n

s h a r i n g           a n      a p a r t m e n t               w i t h      J a y l e n e                D e e n .               A t         t r i a l ,            t h e        w i f e     a r g u e d

t h a t       t h e            s t a t u t o r y            p r e s u m p t i o n                    f o u n d             a t           T . C . A .            §       3 6 - 5 - 1 0 1 ( a ) ( 3 )




                                                                                                     2
s h o u l d          a p p l y                   a n d              p r e c l u d e              t h e       h u s b a n d                    f r o m         r e c e i v i n g                a l i m o n y .

T . C . A .      §      3 6 - 5 - 1 0 1 ( a ) ( 3 )                                   p r o v i d e s           a s      f o l l o w s :


                              (     3   ) I n a l                    l   c a s e s w h e r e a                           p e r s o n i s r e c e i v i n g
                              a     l   i m o n y i                  n    f u t u r o a n d t h                         e a l i m o n y r e c i p i e n t
                              l     i   v e s     w i                t h     a     t h i r d p e                       r s o n ,     a   r e b u t t a b l e
                              p     r   e s u m p t i                o n i s t h e r e b y r a                         i s e d t h a t :

                              (     A   )          T h e t h i r d p e r s o n i s c o n t r i b u t i n g                                                            t o t       h    e
                              s     u   p   p    o r t      o f   t h e    a l i m o n y  r e c i p i e n t a                                                        n d    t     h    e
                              a     l   i   m    o n y r e c i p i e n t t h e r e f o r e d o e s n o t n                                                          e e d t       h    e
                              a     m   o   u    n t o f s u p p o r t p r e v i o u s l y a w a r d e d ,                                                          a n d t       h    e
                              c     o   u   r    t t h e r e f o r e s h o u l d s u s p e n d a l l o r                                                            p a r t       o    f
                              t     h   e         a l i m o n y o b l i g a t i o n o f t h e f o r m e r                                                           s p o u s     e    ;
                              o     r

                              (     B   ) T h e t h i r d p e r s o n i s r e                                           c e i v        i n g        s u p p o r t f            r o m
                              t     h   e a l i m o n y r e c i p i e n t a n d                                            t h e         a l i     m o n y r e c i             p i -
                              e     n   t t h e r e f o r e d o e s n o t                                               n e e d             t h   e a m o u n t                  o f
                              a     l   i m o n y    p r e v i o u s l y a w a r                                       d e d             a n d           t h e   c o           u r t
                              t     h   e r e f o r e s h o u l d s u s p e n d                                           a l l           o r        p a r t o f               t h e
                              a     l   i m o n y o b l i g a t i o n o f t h e                                            f o r      m e r        s p o u s e .


          T h e          h u s b a n d                        t e s t i f i e d                  t h a t       t h e           r e a s o n              h e       m o v e d           i n      w i t h       M s .

D e e n   w a s         t o              r e d u c e                 h i s           e x p e n s e s ,          a n d          t h a t          t h e y          s h a r e        t h e         r e n t      a n d

u t i l i t i e s             e x p e n s e s .                                H e     t e s t i f i e d          t h a t             t h e          a p a r t m e n t            h a s         s e p a r a t e

b e d r o o m s          a n d                   b a t h r o o m s ,                     a n d       t h a t           h e           h a s        n e v e r           h a d           a n y      k i n d       o f

r o m a n t i c         o r             s e x u a l                 r e l a t i o n s h i p                w i t h           M s .      D e e n .             H e      s t a t e d            t h a t      t h e y

k e e p t h e i r f i n a n c e s e n t i r e l y s e p a r a t e , a n d t h a t n e i t h e r c o n t r i b u t e s

f i n a n c i a l                  s u p p o r t                         t o         t h e        o t h e r .                   T h e             h u s b a n d               p r e s e n t e d              t h e

t e s t i m o n y                 o f           t w o         o f          h i s        a c q u a i n t a n c e s                     w h o       h a d          f r e q u e n t l y              v i s i t e d

w i t h   h i m        a t              h i s           a p a r t m e n t .                  B o t h        t e s t i f i e d                  t o       t h e       s a m e          e f f e c t .          T h e

w i f e       p r e s e n t e d                         n o          e v i d e n c e               t e n d i n g              t o        c o n t r a d i c t                   t h e          h u s b a n d ' s

a s s e r t i o n s                 i n          t h i s             r e g a r d .




                                                                                                            3
             T h e         h u s b a n d                a r g u e s             o n      a p p e a l               t h a t         T . C . A . § 3 6 - 5 - 1 0 1 ( a ) ( 3 )                                               d o e s

n o t     a p p l y           t o         t h e         c i r c u m s t a n c e s                          o f       t h e         p r e s e n t               c a s e ,                  b e c a u s e             a t         t h e

t i m e       o f          t r i a l ,                 h e       w a s           n o t          r e c e i v i n g                    a l i m o n y                     i n        f u t u r o                    a n d          t h e

s t a t u t e          a p p l i e s                   o n l y          " [ i ] n              a l l            c a s e s          w h e r e             a       p e r s o n                     i s         r e c e i v i n g

a l i m o n y          i n          f u t u r o . "                     W h i l e             t h e            h u s b a n d ' s             a r g u m e n t                     i s             s e m a n t i c a l l y

c o r r e c t ,             w e         a r e          o f      t h e          o p i n i o n                   t h a t       t h e         s t a t u t e                 s h o u l d                     b e      r e a s o n -

a b l y      c o n s t r u e d                   t o         a p p l y          t o          s i t u a t i o n s                   s u c h         a s        t h e            p r e s e n t ,                    w h e r e         a

p a r t y         w h o           i s         l i v i n g              w i t h          a n o t h e r                   p e r s o n          i s             s e e k i n g                   a l i m o n y                i n       a

d i v o r c e              c a s e .                   T o        h o l d              o t h e r w i s e                     w o u l d            y i e l d                   i n c o n s i s t e n t                           a n d

j u d i c i a l l y                 i n e f f i c i e n t                       r e s u l t s .                      F o r         i n s t a n c e ,                     i f             t h e          s t a t u t e             i s

n o t       c o n s t r u e d                    t o          i n c l u d e                  t h e             p r e s e n t              s i t u a t i o n ,                            t h e           o s t e n s i b l e

a l i m o n y         p a y o r               w o u l d          u n d o u b t e d l y                          s i m p l y          w a i t         f o r             t h e              a l i m o n y             a w a r d ,

t h e n      r e t u r n                t o        c o u r t             s e e k i n g                   t h e          a p p l i c a t i o n                    o f          t h e              s t a t u t e .                  W e

c o n s t r u e             t h e         s t a t u t e                t o       a p p l y               t o      t h o s e          s i t u a t i o n s                       w h e r e                 a      p a r t y         t o

a     d i v o r c e          c a s e             i s         l i v i n g             w i t h         a         t h i r d       p e r s o n               a n d          i s      s e e k i n g                    a l i m o n y

i n     f u t u r o           f r o m             h i s         o r          h e r       e x - s p o u s e .



             T u r n i n g                 t o          t h e          m e r i t s               o f            t h e        c a s e ,            t h e           w i f e                  a r g u e s             i n          h e r

b r i e f         t h a t          " [ t ] h e               p r o o f           i n         t h e         r e c o r d             s h o w s         t h a t                 M r .          B e n n i n g                m o v e d

i n t o       t h e           a p a r t m e n t                        w i t h           M s .             D e e n           t o          e n g a g e                  i n           a           m e r e t r i c i o u s

r e l a t i o n s h i p                   w h i c h             s h o u l d             n o t            b e      h o n o r e d             b y      o u r              c o u r t s . "                         T h e r e         i s

s i m p l y          n o          e v i d e n c e                i n          t h e          r e c o r d                w h i c h          s u p p o r t s                     t h i s                 a l l e g a t i o n .

A l l       o f       t h e             t e s t i m o n y                     i n        t h e             r e c o r d              i s       t o            t h e             e f f e c t                     t h a t          t h e

h u s b a n d          a n d            M s .          D e e n          m o v e d              i n t o            a n        a p a r t m e n t                   t o           s h a r e                a n d       r e d u c e

e x p e n s e s ,                 a n d          t h a t          t h e y              d o           n o t           f i n a n c i a l l y                     s u p p o r t                       e a c h          o t h e r .

                                                                                                                 4
F u r t h e r ,                t h e           w i f e          d o e s              n o t        a l l e g e             t h a t          t h e           h u s b a n d              c o m m i t t e d

a d u l t e r y               w i t h             M s .       D e e n          o r       a n y o n e         e l s e ,             a n d         t h e r e       i s       n o          e v i d e n c e

s u g g e s t i n g                     a d u l t e r y .



                W e         n o t e          t h a t ,          a l t h o u g h               t h e      a r g u m e n t s                 i n      t h e       p a r t i e s '               b r i e f s

f o c u s             o n      w h e t h e r                 t h e r e          w a s         a       r o m a n t i c              r e l a t i o n s h i p                 b e t w e e n                t h e

h u s b a n d               a n d          M s .          D e e n ,          t h e       s t a t u t e          d o e s            n o t         r e q u i r e           a n y          s p e c i f i c

k i n d      o f            r e l a t i o n s h i p                   f o r      i t s        a p p l i c a t i o n .                     I t      a p p l i e s          i n         a l l     c a s e s

w h e r e         a n        a l i m o n y                r e c i p i e n t             " l i v e s         w i t h         a      t h i r d         p e r s o n , "             r e g a r d l e s s

o f     t h e           r e l a t i o n s h i p ,                     o r      t h e         g e n d e r        o f        t h e       t h i r d            p e r s o n .               T h e       o n l y

i n q u i r y               d i r e c t l y                r e l e v a n t             t o        T . C . A .         §         3 6 - 5 - 1 0 1 ( a ) ( 3 ) ,                   b y       i t s         o w n

c l e a r         t e r m s ,               i s       w h e t h e r            t h e         a l i m o n y        r e c i p i e n t                 i s       e i t h e r             p r o v i d i n g

t o ,     o r         r e c e i v i n g                   f i n a n c i a l            s u p p o r t         f r o m ,            t h e         p e r s o n      w i t h         w h o m          h e     o r
                                    1
s h e       l i v e s .                      T h e          t r i a l          c o u r t           c o r r e c t l y               f o u n d          t h a t          t h e          h u s b a n d ' s

u n c o n t r a d i c t e d                               e v i d e n c e                e f f e c t i v e l y                     r e b u t t e d               t h e                s t a t u t o r y

p r e s u m p t i o n                      t h a t          t h e           h u s b a n d           w a s       g i v i n g               o r       r e c e i v i n g                 f i n a n c i a l

s u p p o r t               f r o m         M s .          D e e n .



                T h e         w i f e         a l s o         a r g u e s             t h a t       t h e     c o u r t            e r r e d         i n      a w a r d i n g             a l i m o n y

i n     f u t u r o            r a t h e r            t h a n          r e h a b i l i t a t i v e                a l i m o n y ,                 c i t i n g T . C . A . §                       3 6 - 5 -

1 0 1 ( d ) ( 1 ) ,                     w h i c h          s t a t e s :


                                I t i s t h e                     i n t e n t            o f t h e g e n e r a l a s s e m b l y t h a t
                                a s p o u s e                    w h o i s                 e c o n o m i c a l l y d i s a d v a n t a g e d ,


      1
        Of course, the question of whether the persons are romantically involved
may have substantial bearing and relevance upon the issue of whether one
financially supports the other.

                                                                                                        5
                                 r   e     l a t i v e t o t h e o t h e r s p o u s e , b e r e h a b i l i t                                                         a     t      e    d
                                 w   h     e n e v e r p o s s i b l e b y t h e g r a n t i n g o f a n o                                                             r     d      e    r
                                 f   o     r       p a y m e n t     o f     r e h a b i l i t a t i v e ,     t e m p o                                               r     a      r    y
                                 s   u     p p o r t a n d m a i n t e n a n c e .          W h e r e t h e r e i s                                                    s     u      c    h
                                 r    e      l a t i v e         e c o n o m i c          d i s a d v a n t a g e                                                         a        n     d
                                 r   e     h a b i l i t a t i o n i s n o t f e a s i b l e i n c o n s i                                                             d e          r    -
                                 a   t     i o n o f a l l r e l e v a n t f a c t o r s , i n c l u d i n g t                                                         h o          s    e
                                 s   e     t o u t i n t h i s s u b s e c t i o n , t h e n t h e c o u r t                                                                m       a    y
                                 g   r     a n t a n o r d e r f o r p a y m e n t o f s u p p o r t                                                                        a       n    d
                                 m   a     i n t e n a n c e o n a l o n g - t e r m b a s i s o r u n t i l                                                                t       h    e
                                 d   e     a t h o r r e m a r r i a g e o f t h e r e c i p i e n t e x c e p                                                          t           a    s
                                 o   t     h e r w i s e p r o v i d e d i n s u b d i v i s i o n ( a ) ( 3 ) .


                T h e          h u s b a n d ' s                  i n c o m e             f r o m     s o c i a l            s e c u r i t y         p a y m e n t s i s $ 7 7 0                                    p e r

m o n t h ,              o r              $ 9 , 2 4 0              p e r       y e a r .                    H e           t e s t i f i e d           t h a t               h i s                    r e n t        a n d

u t i l i t i e s                e x p e n s e s                  t o t a l         $ 3 7 2         p e r     m o n t h ,          a n d h i s m e d i c a t i o n                                         e x p e n s e

i s     $ 2 8 6 . 7 6                p e r          m o n t h .              T h e          w i f e ' s           n e t      m o n t h l y          i n c o m e                  i s           $ 2 , 5 7 3 . 7 8 .

A s       p r e v i o u s l y                       n o t e d ,             t h e          t r i a l          c o u r t          f o u n d          t h a t           t h e                   h u s b a n d           i s

p e r m a n e n t l y                      o n e       h u n d r e d            p e r c e n t               d i s a b l e d .               T h e r e         i s          n o               e v i d e n c e          i n

t h e      r e c o r d               d i s p u t i n g                o r      c o n t r a d i c t i n g                     t h i s      c o n c l u s i o n .                              T h e         h u s b a n d

t e s t i f i e d                t h a t            h e      i s       u n a b l e            t o      w o r k        d u e       t o      h i s      p h y s i c a l                          c o n d i t i o n .

I t       i s         a p p a r e n t                 f r o m          h i s          u n c o n t r a d i c t e d                      t e s t i m o n y              t h a t                      h e      h a s     n o

r e a s o n a b l e                   c h a n c e             o f          e c o n o m i c             r e h a b i l i t a t i o n                   i n      t h e               f u t u r e .                     T h e

t r i a l         c o u r t                a w a r d e d            t h e       h u s b a n d               a l i m o n y         i n       f u t u r o         i n              t h e              a m o u n t       o f

$ 4 5 0         p e r      m o n t h .                    T h e      e v i d e n c e                c l e a r l y           p r e p o n d e r a t e s                 i n               f a v o r            o f    t h e

t r i a l         c o u r t ' s                    j u d g m e n t .



                W e       a f f i r m                t h e         t r i a l          c o u r t ' s               j u d g m e n t          i n      i t s      e n t i r e t y .                               C o s t s

o f     t h i s          a p p e a l                a r e     t a x e d             t o      t h e      a p p e l l a n t               a n d      t h i s      c a s e                      i s         r e m a n d e d

t o     t h e           t r i a l            c o u r t .




                                                                                                            6
                                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                        D o n T . M c M u r r a y , J u d g e
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e




                                                                7
                                                         I N     T H E            C O U R T O F A P P E A L S
                                                                            A T      N A S H V I L L E




G L E N D A         W R I G H T      B E N N I N G ,                                 )             D A V I D S O N             C I R C U I T
                                                                                     )             C . A . N O .               0 1 A 0 1 - 9 8 0 5 - C V - 0 0 2 3 8
                                                                                     )
                      P l a i n t i f f - A p p e l l a n t                          )
                                                                                     )
v s .                                                                                )
                                                                                     )             H O N . M A R I E T T A                   M .    S H I P L E Y
                                                                                     )             J U D G E
                                                                                     )
J A M E S         R U S S E L L      B E N N I N G ,                                 )
                                                                                     )
                        D e f e n d a n t - A p p e l l e e                          )             A F F I R M E D             A N D       R E M A N D E D


                                                                                  J U D G M E N T


            T h i s        a p p e a l         c a m e         o n         t o       b e       h e a r d         u p o n          t h e       r e c o r d          f r o m       t h e

C i r c u i t         C o u r t      o f      D a v i d s o n              C o u n t y ,         b r i e f s        a n d         a r g u m e n t         o f       c o u n s e l .

U p o n     c o n s i d e r a t i o n            t h e r e o f ,              t h i s        C o u r t     i s     o f         t h e      o p i n i o n         t h a t      t h e r e

w a s     n o       r e v e r s i b l e         e r r o r        i n         t h e         t r i a l     c o u r t .

            W e       a f f i r m      t h e      t r i a l            c o u r t ' s           j u d g m e n t           i n      i t s      e n t i r e t y .               C o s t s

o f     t h i s      a p p e a l      a r e      t a x e d           t o     t h e       a p p e l l a n t         a n d         t h i s      c a s e     i s       r e m a n d e d

t o     t h e       t r i a l      c o u r t .


                                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                     D o n T . M c M u r r a y , J u d g e

                                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                      H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e

                                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                     H e r s c h e l P . F r a n k s , J u d g e